UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7579


KORELL BATTLE,

                 Plaintiff - Appellant,

          v.

DARRYL KING; JAN PITTMAN; SCDC,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Cameron McGowan Currie, Senior
District Judge. (2:12-cv-02476-CMC)


Submitted:   December 19, 2013             Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Korell Battle, Appellant Pro Se. Nikole D. Haltiwanger, Roy F.
Laney,   Thomas  Lowndes Pope,   Jayme  Leigh  Shy,   Damon  C.
Wlodarczyk, RILEY, POPE & LANEY, LLC, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Korell    Battle       appeals    the      district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.    § 1983     (2006)     complaint.         We   have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                           Battle

v.   King,    No.    2:12-cv-02476-CMC         (D.S.C.     Sept.    16,    2013).     We

dispense      with     oral   argument     because         the     facts    and     legal

contentions     are     adequately     presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2